     Case 2:19-cr-00595-CAS Document 126 Filed 03/26/21 Page 1 of 3 Page ID #:1052



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHELSEA NORELL (Cal. Bar No. 280831)
 4   LINDSAY M. BAILEY (Cal. Bar No. 285047)
     Assistant United States Attorneys
 5   Violent and Organized Crime/International
     Narcotics, Money Laundering, and Racketeering
 6   Sections
          1400 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2624/6875
          Facsimile: (213) 894-0141
 9        E-mail:    chelsea.norell@usdoj.gov
                     lindsay.bailey@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                CR No. 19-00595-CAS

15              Plaintiff,                    [PROPOSED] ORDER CONTINUING TRIAL
                                              DATE AND FINDINGS REGARDING
16                    v.                      EXCLUDABLE TIME PERIODS PURSUANT
                                              TO SPEEDY TRIAL ACT
17   EDWARD BUCK,
                                              [PROPOSED] TRIAL DATE: 07/13/21
18              Defendant.

19

20         The Court has read and considered the Stipulation Regarding
21   Request for (1) Continuance of Trial Date and (2) Findings of
22   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
23   parties in this matter on March 26, 2021 (the “Stipulation”).             The
24   Court hereby finds that the Stipulation, which this Court
25   incorporates by reference into this Order, demonstrates facts that
26   support a continuance of the trial date in this matter, and provides
27   good cause for a finding of excludable time pursuant to the Speedy
28   Trial Act, 18 U.S.C. § 3161.
     Case 2:19-cr-00595-CAS Document 126 Filed 03/26/21 Page 2 of 3 Page ID #:1053



 1         The Court further finds that:       (i) the ends of justice served by

 2   the continuance outweigh the best interest of the public and

 3   defendant in a speedy trial; (ii) failure to grant the continuance

 4   would be likely to make a continuation of the proceeding impossible,

 5   or result in a miscarriage of justice; (iii) failure to grant the

 6   continuance would unreasonably deny defendant continuity of counsel

 7   and would deny defense counsel the reasonable time necessary for

 8   effective preparation, taking into account the exercise of due

 9   diligence; and (iv) the case is so unusual and so complex, due to the

10   nature of the prosecution and the voluminous discovery, that it is

11   unreasonable to expect preparation for pre-trial proceedings or for

12   the trial itself within the time limits established by the Speedy

13   Trial Act.    These findings are based on the facts set forth in the

14   parties’ Stipulation, including but not limited to the facts related

15   to the COVID-19 pandemic.

16         THEREFORE, FOR GOOD CAUSE SHOWN:

17         1.     The trial in this matter is continued from April 20, 2021,

18   at 9:30 a.m., to July 13, 2021, at 9:30 a.m..          The final status

19   conference is set for June 28, 2021, at 1:30 p.m.

20         2.     The time period of April 20, 2021, to July 13, 2021,

21   inclusive, is excluded in computing the time within which the trial

22   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

23   (h)(7)(B)(ii), and (B)(iv), and pursuant to the ends-of-justice

24   provision, 18 U.S.C. § 3161(h)(7)(A), due to the national emergency

25   caused by the COVID-19 pandemic and the effects that it has on this

26   case, as set forth in the Stipulation.

27   ///

28   ///

                                           2
     Case 2:19-cr-00595-CAS Document 126 Filed 03/26/21 Page 3 of 3 Page ID #:1054



 1         3.    Nothing in this Order shall preclude a finding that other

 2   provisions of the Speedy Trial Act dictate that additional time

 3   periods are excluded from the period within which trial must

 4   commence.    Moreover, the same provisions and/or other provisions of

 5   the Speedy Trial Act may in the future authorize the exclusion of

 6   additional time periods from the period within which trial must

 7   commence.

 8         IT IS SO ORDERED.

 9

10     March 26, 2021
       DATE                                    HONORABLE CHRISTINA A. SNYDER
11                                             UNITED STATES DISTRICT JUDGE
12

13

14   Presented by:
15        /s/ Lindsay M. Bailey
      LINDSAY M. BAILEY
16    Assistant United States
      Attorneys
17

18

19

20

21

22

23

24

25

26

27

28

                                           3
